Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments for amended independent claims have been thoroughly considered, but are respectfully not persuasive.
	The amendments do not overcome the prior art.  Specifically the reference discloses sending a list of frequencies for all UE's in a cell to measure, which is via broadcast / SIB information.  The reference also discloses sending a dedicated message to particular UE(s), with the measurement configurations of the dedicated message overriding the system (cell-specific) configurations.   Both cell-specific and UE-specific measurement configurations would have a list of frequencies along with measurement parameters.  The over-riding of the cell specific configurations would be in the instance of the same frequency being in both the cell-specific measurement configuration list and the UE-specific measurement configuration list.   

Conclusion
FINALITY IS MAINTAINED.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD N DEFAUW whose telephone number is (571)272-6905. The examiner can normally be reached Monday-Thursday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAD N DEFAUW/Examiner, Art Unit 2412                                                                                                                                                                                                        

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412